 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   A.J.C., by and through her guardian ad            No. 1:19-cv-01302-DAD-JLT
     litem Bryshanique Allen, an individual and
12   successor in interest to decedent Augustus
     Joshua Crawford,
13                                                     ORDER CONTINUING HEARING ON
                        Plaintiff,                     DEFENDANTS’ MOTION TO DISMISS AND
14                                                     MOTION TO JOIN HEIRS
            v.
15                                                     (Doc. No. 18)
     CITY OF BAKERSFIELD, et al.,
16
                        Defendants.
17

18

19          On January 16, 2020, the parties filed a stipulation to continue the hearing date on

20   defendants’ motion to dismiss and motion to join heirs to allow plaintiff time to file an

21   opposition. (Doc. No. 18.) Good cause appearing and the parties having so stipulated, it is

22   hereby ordered that the hearing date shall be continued to February 19, 2020. Pursuant to Local

23   Rule 230 (c), plaintiff shall have until February 5, 2020 to file an opposition to defendants’

24   motion to dismiss and motion to join heirs. (Doc. Nos. 9, 10.)

25   IT IS SO ORDERED.
26
        Dated:     January 16, 2020
27                                                        UNITED STATES DISTRICT JUDGE

28
                                                      1
